 328 NLRB No. 571NOTICE:  This opinion is subject to formal revision before publication in thebound volumes of NLRB decisions.  Readers are requested to notify the Ex-ecutive Secretary, National Labor Relations Board, Washington, D.C.20570, of any typographical or other formal errors so that corrections canbe included in the bound volumes.Atrex, Inc. and Communications Workers of Amer-ica, AFLŒCIO. Case 10ŒCAŒ31496May 10, 1999DECISION AND ORDERBY MEMBERS FOX, LIEBMAN, AND BRAMEPursuant to a charge filed on February 9, 1999, theGeneral Counsel of the National Labor Relations Boardissued a complaint and amended complaint on March 3and 18, 1999, respectively, alleging that the Respondent
has violated Section 8(a)(5) and (1) of the National La-bor Relations Act by refusing the Union™s request to bar-gain and to furnish information following the Union™scertification in Case 10ŒRCŒ14929.  (Official notice is
taken of the ﬁrecordﬂ in the representation proceeding as
defined in the Board™s Rules and Regulations, Secs.102.68 and 102.69(g); Frontier Hotel, 265 NLRB 343(1982).)  The Respondent filed answers admitting in partand denying in part the allegations in the complaint and
amended complaint, and asserting affirmative defenses.On April 6, 1999, the General Counsel filed a Motionfor Summary Judgment.  On April 7, 1999, the Boardissued an order transferring the proceeding to the Board
and a Notice to Show Cause why the motion should not
be granted.  The Respondent filed a response.The National Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Ruling on Motion for Summary JudgmentIn its answer to the amended complaint, the Respon-dent attacks the validity of the Union™s certification onthe basis of its objections to the conduct of the election inthe representation proceeding.All representation issues raised by the Respondentwere or could have been litigated in the prior representa-tion proceeding.  The Respondent does not offer to ad-duce at a hearing any newly discovered and previouslyunavailable evidence, nor does it allege any special cir-cumstances that would require the Board to reexaminethe decision made in the representation proceeding.  We
therefore find that the Respondent has not raised any
representation issue that is properly litigable in this un-fair labor practice proceeding.  See Pittsburgh PlateGlass Co. v. NLRB, 313 U.S. 146, 162 (1941).  We alsofind that there are no issues warranting a hearing withrespect to the Union™s request for information.  The Re-spondent admits that the Union requested that the Re-spondent furnish certain information related to the Un-ion™s representation of unit employees described in ap-pendices A and B to the amended complaint.  The re-quested information dealing with employee benefits ispresumptively relevant and must be furnished on request.See Trustees of Masonic Hall, 261 NLRB 436 (1982),and Mobay Chemical Corp., 233 NLRB 109 (1977).  TheRespondent has not attempted to rebut the relevance ofthe requested information and admits refusing to furnish
it.  Accordingly, we grant the Motion for SummaryJudgment.On the entire record, the Board makes the followingFINDINGS OF FACTI. JURISDICTIONThe Respondent is a Florida corporation with an officeand place of business located in East Point, Georgia,where it is engaged in the installation of digital wireless
entertainment services.  During the 12-month period pre-ceding the issuance of the complaint, the Respondentperformed services at its East Point, Georgia facility val-ued in excess of $100,000 and has purchased and re-ceived goods valued in excess of $50,000 directly fromsuppliers located outside the State of Georgia.We find that the Respondent is an employer engagedin commerce within the meaning of Section 2(6) and (7)of the Act and that the Union is a labor organization
within the meaning of Section 2(5) of the Act.II. ALLEGED UNFAIR LABOR PRACTICESA. The CertificationFollowing the election held September 29, 1998, theUnion was certified on November 23, 1998, as the exclu-sive collective-bargaining representative of the employ-ees in the following appropriate unit:All full-time and regular part-time employees em-ployed by the employer at its various metropolitan At-lanta facilities, including installation technicians, edu-cators, and dispatchers, but excluding all other employ-ees, office clerical employees, guards, and supervisorsas defined in the Act.The Union continues to be the exclusive representative un-der Section 9(a) of the Act.B. Refusal to BargainSince December 16, 1998, and January 11, 1999, theUnion, by letters, has requested the Respondent to bar-gain and to furnish certain information, and, since De-cember 16, 1998, the Respondent has refused.  We findthat this refusal constitutes an unlawful refusal to bargain
in violation of Section 8(a)(5) and (1) of the Act.CONCLUSION OF LAWBy refusing on and after December 16, 1998, to bar-gain with the Union as the exclusive collective-bargaining representative of employees in the appropriate
unit and to furnish the Union requested information, the
Respondent has engaged in unfair labor practices affect-ing commerce within the meaning of Section 8(a)(5) and(1) and Section 2(6) and (7) of the Act. DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD2REMEDYHaving found that the Respondent has violated Section8(a)(5) and (1) of the Act, we shall order it to cease anddesist, to bargain on request with the Union, and, if an
understanding is reached, to embody the understanding
in a signed agreement.  We also shall order the Respon-dent to furnish the Union the information requested.To ensure that the employees are accorded the servicesof their selected bargaining agent for the period providedby the law, we shall construe the initial period of the cer-tification as beginning the date the Respondent begins tobargain in good faith with the Union.  Mar-Jac PoultryCo., 136 NLRB 785 (1962); Lamar Hotel, 140 NLRB226, 229 (1962), enfd. 328 F.2d 600 (5th Cir. 1964), cert.denied 379 U.S. 817 (1964); Burnett Construction Co.,149 NLRB 1419, 1421 (1964), enfd. 350 F.2d 57 (10thCir. 1965).ORDERThe National Labor Relations Board orders that theRespondent, Atrex, Inc., East Point, Georgia, its officers,agents, successors, and assigns, shall1. Cease and desist from(a) Refusing to bargain with Communications Workersof America, AFLŒCIO, as the exclusive bargaining rep-resentative of the employees in the bargaining unit, andrefusing to furnish the Union information that is relevant
and necessary to its role as the exclusive bargaining rep-resentative of the unit employees.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) On request, bargain with the Union as the exclusiverepresentative of the employees in the following appro-priate unit on terms and conditions of employment and, ifan understanding is reached, embody the understanding
in a signed agreement:All full-time and regular part-time employees em-ployed by the employer at its various metropolitan At-lanta facilities, including installation technicians, edu-cators, and dispatchers, but excluding all other employ-ees, office clerical employees, guards, and supervisorsas defined in the Act.(b) Furnish the Union information it requested on De-cember 16, 1998, and January 11, 1999.(c) Within 14 days after service by the Region, post atits facility in East Point, Georgia, copies of the attachednotice marked ﬁAppendix.ﬂ1  Copies of the notice, on                                                       1 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading ﬁPosted by Order of the Na-tional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board.ﬂforms provided by the Regional Director for Region 10after being signed by the Respondent™s authorized repre-sentative, shall be posted by the Respondent and main-tained for 60 consecutive days in conspicuous placesincluding all places where notices to employees are cus-tomarily posted.  Reasonable steps shall be taken by theRespondent to ensure that the notices are not altered,
defaced, or covered by any other material.  In the eventthat, during the pendency of these proceedings, the Re-spondent has gone out of business or closed the facilityinvolved in these proceedings, the Respondent shall du-plicate and mail, at its own expense, a copy of the noticeto all current employees and former employees employed
by the Respondent at any time since December 16, 1998.(d) Within 21 days after service by the Region, filewith the Regional Director a sworn certification of a re-sponsible official on a form provided by the Region at-testing to the steps that the Respondent has taken tocomply.           Dated, Washington, D.C. May 10, 1999Sarah M. Fox,                                 MemberWilma B. Liebman,                        MemberJ. Robert Brame III,                     Member(SEAL)          NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us topost and abide by this notice.WE WILL NOT refuse to bargain with CommunicationsWorkers of America, AFLŒCIO, as the exclusive repre-sentative of the employees in the bargaining unit.WE WILL NOT refuse to furnish the Union informationthat is relevant and necessary to its role as the exclusivebargaining representative of the unit employees.WE WILL NOT in any like or related manner interferewith, restrain, or coerce you in the exercise of the rightsguaranteed you by Section 7 of the Act.WE WILL, on request, bargain with the Union and put inwriting and sign any agreement reached on terms and ATREX, INC.3conditions of employment for our employees in the bar-gaining unit:All full-time and regular part-time employees em-ployed by us at our various metropolitan Atlanta facili-ties, including installation technicians, educators, anddispatchers, but excluding all other employees, officeclerical employees, guards, and supervisors as definedin the Act.WE WILL furnish the Union the information it requestedon December 16, 1998, and January 11, 1999.ATREX, INC.